Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Figures 1-8B) drawn to a F-Style clamp in the reply filed on 08/11/2022 is acknowledged. Furthermore, the examiner acknowledges applicant’s cancelation of claims 14-20.

Status of Claims
The action is in reply to the Application filed on 01/22/2021. Claims 1-13 are currently pending. Claims 14-20 are cancelled by applicant. Claims 1-13 are being examined.

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations specifically a clamping device comprising a first assembly comprising an inner tube with a first jaw, and a second assembly comprising an outer tube with a second jaw, wherein the inner tube and outer tube are aligned by a shared medial axis and have independent cross-sections perpendicular to said medial axis, such that the cross section of the inner tube may reside within the cross section of the outer tube and permit the outer tube to travel a length of the inner tube in a telescopic manner; wherein both ends of the outer tube are configured to receive the inner tube; and wherein the first assembly further comprises a locking device positioned within the distal end of the inner tube and opposite the first jaw for engaging the inner surface of the outer tube to restrict the ability for the outer tube to travel along the inner tube, and a control system for engaging the locking device.
The closest prior art of record includes the following:
The prior art of Sherwin (US Patent No. 6,971,641) discloses a clamping device (Figures 1-7B) comprising a first assembly comprising an inner tube (element 12) with a first jaw (element 16), and a second assembly comprising an outer tube (element 10) with a second jaw (element 18), and wherein the inner tube and outer tube are aligned by a shared medial axis and have independent cross-sections perpendicular to said medial axis, such that the cross section of the inner tube may reside within the cross section of the outer tube and permit the outer tube to travel a length of the inner tube in a telescopic manner (see figures 4a-6). However, the prior art discloses a closed end of the outer tube (see figures 4a-b) having an operating band (element 24) connect to the closed end and interacting with rotating spindles (elements 20/22) in order to allow the inner sleeve to travel and by tightened by means of a handle in order to lock the clamp in place. Thus the device is not capable to have both ends of the outer tube are configured to receive the inner tube and does not disclose a locking device positioned within the distal end of the inner tube and opposite the first jaw for engaging the inner surface of the outer tube to restrict the ability for the outer tube to travel along the inner tube.
The prior art of Howard (US Pub. No. 2017/0232580) discloses a pivotable clamp (Figures 1A-8 element 101) comprising a bar (element 110) with a fixed jaw (element 120) having a locking element (element 131) at one end, a mounting bracket (element 102) having a moveable jaw (element 150) interacting with a handle (element 170) and screw (element 140) in order to lock a work piece (element 2) in place, and the clamping assembly together with the workpiece may be pivot to different angles (see figures 3A-3B and see also paragraph 0043). However, the prior art does not disclose aa first assembly comprising an inner tube with a first jaw, and a second assembly comprising an outer tube with a second jaw, wherein the inner tube and outer tube are aligned by a shared medial axis and have independent cross-sections perpendicular to said medial axis, such that the cross section of the inner tube may reside within the cross section of the outer tube and permit the outer tube to travel a length of the inner tube in a telescopic manner, a locking device positioned within the distal end of the inner tube and opposite the first jaw for engaging the inner surface of the outer tube to restrict the ability for the outer tube to travel along the inner tube, and a control system for engaging the locking device.
The prior art of Kirk (US Patent No. 7,114,715) discloses a bar clamp (Figures 1-5) comprising a first assembly comprising an inner tube (element 11) with a first jaw (element 4), and a second assembly comprising an outer tube (element 9) with a second jaw (element 7) allowing outer tube to travel a length of the inner tube in a telescopic manner (see figures 1-2), and a locking pin (element 5) with a chain (element 6) that locks the outer tube with inner tube via a plurality of holes. However, the prior art discloses that locking device is secured to the outer tube (see col. 2, ll. 37-41). Thus the prior art does not disclose wherein both ends of the outer tube are configured to receive the inner tube, the locking device positioned within the distal end of the inner tube and opposite the first jaw for engaging the inner surface of the outer tube to restrict the ability for the outer tube to travel along the inner tube, and a control system for engaging the locking device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/25/2022

/TYRONE V HALL JR/Primary Examiner, Art Unit 3723